IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-89,790-01 & WR-89,790-02


                          EX PARTE LUKE HAMPTON, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. 14-00033A-86-F & 14-00034A-86-F
               IN THE 86TH DISTRICT COURT FROM KAUFMAN COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

sexual assault of a child and indecency with a child. He was and sentenced to fifty years’ and ten

years’ imprisonment respectively.     The Fifth Court of Appeals modified and affirmed his

convictions. Hampton v. State, Nos. 05-15-00509-CR & 05-15-00510-CR (Tex. App.—Dallas June

13, 2016)(not designated for publication).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                      2

his right to petition pro se for discretionary review. We remanded these applications to the trial court

for findings of fact and conclusions of law.

        Appellate counsel filed an affidavit with the trial court and mail logs were obtained from the

prison where Applicant was housed. Based on those records, the trial court has entered findings of

fact and conclusions of law that appellate counsel failed to timely notify Applicant that his

conviction had been affirmed and failed to advise him of his right to petition for discretionary review

pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex.

Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions

for discretionary review of the judgments of the Fifth Court of Appeals in Cause Nos. 05-15-00509-

CR & 05-15-00510-CR that affirmed his convictions in Cause Nos. 14-00033-86-F & 14-00034-86-

F from the 86th District Court of Kaufman County. Applicant shall file his petitions for discretionary

review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: October 23, 2019
Do not publish